Opinion by
Morrison, J.,
This is an appeal by A. M. Murdoch from the decree of the lower court and the questions raised are, in principle, precisely like those in Mould v. Mould, ante, p. 818, in which an opinion has this day been filled. And for the reasons therein stated, the assignments of error are sustained and the decree is reversed, and it is now ordered and decreed that the fund be distributed in accordance with the schedule referred to in said opinion ; and it is further ordered and decreed that the appellee pay the costs of this appeal.